 

 

Case 19-50680 Doci2 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 1 of 34

Fa. in this information to identify your case and this filing:

 

     
     

Debtor 1 D, ASE T- Curie Fort. JE

First Name Middle Name Last Name

 

         
 
 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

J
United States Bankruptcy Court for the: District of /

Case number LG — SOG SO

 
  

U) Check if this is an
amended filing

 

Official Form 106A/B

 

Schedule A/B: Property 1215

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, fand, or similar property?

L] No. Go to Part 2.
x Where is the property?

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

Lo . me Single-family home the amount of any secured claims.on Schedule D:
Gi o KK OL CAwVjo yero rn Creditors Who Have Claims Secured by Property.
1.4. a) Duplex or multi-unit building : :

Street address, if available, or other description

 

 

 

 

UO) Condominium or cooperative Current value of the Current value of the
LI Manufactured or mobile home entire property? portion you own?
U Land $ i [oy bus gf OC He
e g
. z , oo Investment property
(LO er. 06624 prop
FAI FOF 1 ee et Gbe () Timeshare Describe the nature of your ownership
City State ZIP Code O other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
_ Who has an interest in the property? Check one. mn CIty
FAI ISPS(EL (> ci}, 2) Debtor 4 only
L.

County L} Debtor 2 only

fe. Debtor 1 and Debtor 2 only QQ (eee in me is yommunity property
see instructions

 

 

() At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

. > .
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
Ql] Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

42. ___ __ O Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or other description . é a
LI Condominium or cooperative Current value of the Current value of the
(3 Manufactured or mobile home entire property? portion you own?
CY Land $ $
LJ investment property
. Describe the nature of your ownership
City State ZIP Code U1 Timeshare interest (such as fee simple, tenancy by
CY Other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
UL) Debtor 1 only

 

 

County J Debtor 2 only
UC) Debtor 1 and Debtor 2 only C) Check if this is community property
(C1 At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as focal
property identification number:

 

 

 

Official Form 106A/B Schedule A/B: Prope aged Lofo
perty pag As

a
Debtor 1

>, CaQqA9-626807 Dowke/ cite 0H/53/19 Entered 06/03/19.

 

15:49:30/ Bago 206385

 

 

(if known),
First Name Middie Name Last Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions: Put
Q) Single-family home the amount of any secured claims on. Schedule. D:
1.3. Single-family Creditors Who Have Claims Secured by Property.

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

OQ Duplex or multi-unit building
C) Condominium or cooperative
L) Manufactured or mobile home
CQ Land

L} Investment property

CJ Timeshare

CY other

 

Who has an interest in the property? Check one.
C) Debtor 1 only

C) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

C] At least one of the debtors and another

Other information you wish to add about this item, such as local

property identification number:

 

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L) Check if this is community property
(see instructions)

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. .......... 2.0. ccceesececeeaneeeeeeeneeeoneeeeesenesnenaennsaeseenesneneepeseewaneae >

 

26, 00

 

 

 

ne Describe Your Vehicles

LI No
Yes
3.1. Make: _GYNe _
Model: yuk OA
Year: t 010

Approximate mileage: 4, GO

Other information:

 

 

 

 

32. Make:
Model:

 

 

Year:
Approximate mileage:

Other information:

 

 

 

 

 

lf you own or have more than one, describe here:

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
_ you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Who has an interest in the property? Check one.

CI Debtor 1 only
CO) Debtor 2 only
ef debtor 1 and Debtor 2 only
LJ At least one of the debtors and another

(J Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

C] Debtor 2 only

C] Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

() Check if this is community property (see
instructions)

 

Do not deduct secured: claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who. Have Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

»;/2 060 5, ©

 

 

Do not deduct sécured claims or exemptions..Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

 

Current value of the Current value of the |
entire property? portion you own?

 

Official Form 106A/B

Schedule A/B: Property

page 2 fr
 

 

 

 

 

revert CH9@AEG6807° DocSl2/<Fitedoe703/19 Entered 06/93/19 15:49:407 Page saa
First Name Middle Name Last Name
3.3. Make: Who has an interest in the property? Check one. . po not deduict secured claims or exemptions. Put
Oi Debtor 4 on! the amount of any:secured claims.on Schedule D:
Model: O eptor 7 only Creditors Who Have Claims Secured by Property.
Debtor 2 onl “ :
Year: y

Approximate mileage:

Other information:

 

 

 

 

Make:
Model:

34.

Year:
Approximate mileage:

Other information:

 

 

 

 

() Debtor 4 and Debtor 2 only
CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
L] Debtor 1 only

U] Debtor 2 only

C) Debtor 1 and Debtor 2 only

©) At least one of the debtors and another

CQ) check if this is community property (see
instructions)

Current value of the
entire property?

Current value of the
portion you own?

Do not'deduct sécured.claims or exemptions. Put
the amount of any'secured claims on Schedule D:
Creditors Who:Have Claims. Secured by Property.

 

Current value of the
portion you own?

Current value of the
entire property?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Exarpples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
N

lo

CI Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

Make:
Model:

4.2.

Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Who has an interest in the property? Check one.
(3 Debtor 1 only

C) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

C1] check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C} Debtor 1 only

C} Debtor 2 only

LY Debtor 1 and Debtor 2 only

L} At least one of the debtors and another

LJ Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims .on Schedule D:
Creditors: Who Have Claims Secured by Property.

 

Current value of the
entire property?

Current value of the
portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims'on Schedule D:
Creditors Who. Have Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

 

Official Form 106A/B

Schedule A/B: Property

 
 

 

 

 

sens CFSPA97S0689- Qow12--Filed66/03/19 Entered 06/93/19 15:49:307 Page 4534

se number (UF known)

 

First Name Middle Name Last Name

| Part 3: | Describe Your Personal and Household Items

_ Do you own or have any legal or equitable interest in any of the following items? »

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

CL) No

Current value of the
portion you own?

Do not deduct secured claims ©
or exemptions. i

 

 

Ba Yes. Deseribe.........

 

5 Ceo

 

 

. 7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

UO No

 

GX Yes. Describe..........

 

 

 

 

_ 8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
C) No

 

 

L} Yes. Describe..........

 

SYET) 6K / PA ET Ul

F002

$ i

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

L] No

 

 

*

EF Yes. Describe.......... ;

K AvAles | gies

 

 

 

10.Firearms
: Examples: Pistols, rifles, shotguns, ammunition, and related equipment

CL] No

 

bt Yes. Describe.......... Z C VAIS

 

 

 

 

_ 11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

i) No

 

faves. Describe..........

 

 

 

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

1 No

 

 

Ekyes. Describe.......... yargc- SEW ire

 

 

13.Non-farm animals
Examples: Dogs, cats, birds, horses

C] No

 

Bk ves. Describe.......... Z. Coljs7

 

 

 

_ 14.Any other personal and household items you did not already list, including any health aids you did not list

ino

 

Q) Yes. Give specific
information. .............

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here

 

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property

page 4
pebtor: CO8S42s52680 Bec 127 Filed-06/03H9 Entered 06/03/19 15:49:39 PagsOe Wa

ise number (i known)

 

First Name Middle Name Last Name

ea Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? __ pee Current value of the
: : : = ce : . ; “oo portion you own?

~ Do-not deduct'secured claims:
or exemptions.

16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

CJ No

(Rl Yes Cash: x CO $

: 17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

So

 

 

 

 

 

 

 

 

 

U No
, VOS eee eeeeteceeees Institution name:

17.1. Checking account: 72 {3A ME $ ( : gee
17.2, Checking account: $

17.3. Savings account: Te LE At fe $ i s ogo
17.4. Savings account: 72 Ef WK $

17.5. Certificates of deposit: $

17.6. Other financial account: $

17.7. Other financial account: $

17.8. Other financial account: $

17.9. Other financial account: $

 

18.Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No
i Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

 

 

 

No Name of eniity: % of ownership:
C) Yes. Give specific 0% %
information about 0
them... ee 0% %
0% %
Official Form 106A/B Schedule A/B: Property page 5

 

 
Debtor 1

CEB6sa-50689~. Do 12: “Hifex0Gf03/19 Entered 06/03/19 15:49:30/ PageB PSO

CF (if known).

 

First Name Middie Name Last Name

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Are
es. Give specific !ssuer name:

information about

 

 

 

21. Retirement or pension accounts
Examples: Interesis in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f No
CQ) Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
lo
OD Yes ce . Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
i Issuer name and description:
$
$

 

 

 

Official Form 106A/B Schedule A/B: Property /c _— = page 6
owe

 
peer: CASH LOYB068O-. Dor? « Filed 06/93/19 Entered 06/03/19 15:49:307 Page & 624

GP {if known).
First Name Middle Name Last Name

 

 

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.

26 ya §§ 530(b)(1), 529A(b), and 529(b)(1).

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

Ne

UO) Yes. Give specific
information about them... $

 

 

 

 

: 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

hve

C) Yes. Give specific
information about them.... $

 

 

 

 

27. Licenses, franchises, and other general intangibles
a Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

0

 

L] Yes. Give specific
information about them.... $

 

 

 

» Money or property owed to you? Current value of the
: : portion you own?
Do-not deduct secured
claims or exemptions.

28.Tax refunds owed to you

oO

 

C) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. 0.0.0... see

Federal:

Local: $

 

 

 

: 29. Family support
: mies: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Qo

 

 

 

 

 

LI Yes. Give specific information..............
Alimony: $
Maintenance: $
Support: $
Divorce settlement: $.
Property settlement: $
: 30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
tno
LI} Yes. Give specific information...............
$

 

 

 

 

Official Form 106A/B Schedule A/B: Property [bo page 7

 
2
Debtor 1 ase number (if known)

 

First Name Middle Name Last Name

Cag@19-59680 —Poc 12. kiled 06/83/19 Entered 06/03/19 15:49:907 -Piged S134

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance
No
L) Yes. Name the insurance company —_ Company name: Beneficiary:
of each policy and list its value. ...

Surrender or refund value:

 

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No

 

C] Yes. Give specific information..............

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
‘ xamples: Accidents, employment disputes, insurance claims, or rights to sue

\ No

 

C] Yes. Describe each claim. cesses

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights

o set off claims
No

 

LI} Yes. Describe each Claim. coecccccecccccccces

 

 

 

35. Any financial assets you did not already list

 

No
CI Yes. Give specific information............

 

 

- 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here >

 

 

 

s 6 Fae

 

 

 

Ca Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
ET No. Go to Part 6.
C) Yes. Go to line 38.

38. Accounts receivable or commissions you already earned

Bio

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

LY Yes. Describe.......

 

39. Office equipment, furnishings, and supplies

No

rr. Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

 

C) Yes. Describe.......

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property

ke page 8

 

 
peor: CAaSAGHOCBU- DdEAZ< Fifed-06/03/19 Entered 06/03/19 15:49:30 7 RageQ0F4

F {if known),
First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
No
C) Yes. Deseribe....... 5
“Rent
é No
UO) Yes. Describe....... ¢
42.Interests in partnerships or joint ventures
O) Yes. Describe...... Name of entity: % of ownership:
% $
% $
% $
i 43. Customer lists, mailing lists, or other compilations
: No
QC) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
LI No
Q) Yes. Describe........
$
44. Any business-related property you did not already list
: No
LI Yes. Give specific $
information .........
$
$
$
$
$
48. Add the dollar value of ail of your entries from Part 5, including any entries for pages you have attached $ ao
| for Part 5. Write that number here .. bes >

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest In.
If you own or have an interest in farmland, list it in Part 1.

 

 

46,Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
: No. Go to Part 7.
Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims :

 

or exemptions.
47, Farm animals
Examples: Livestock, poultry, farm-raised fish
x No
i
$

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
Caspah9/596807 Doc d2v /Filed-06/08H19 Entered 06/93/19.15:49:39 TPE IOS 34

Debtor 4 umber (iF known),

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

GNo
9 Yes. Give specific
information. ............ $

 

 

| 49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

50.Farm and fishing supplies, chemicals, and feed

fl No

ee

 

 

| 51. Any farm- and commercial fishing-related property you did not already list

4 No

CI Yes. Give specific
information............. $

 

 

 

 

 

_ 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ &
| for Part 6. Write that number here >

 

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

No

L} Yes. Give specific
information. ............

 

 

 

 

 

i 54. Add the dollar value of all of your entries from Part 7. Write that number here »> $ oD

 

 

List the Totals of Each Part of this Form

 

_ 55.Part 1: Total real estate, line 2 .. . tee > g EG Cee
56. Part 2: Total vehicles, line 5 $ OC

57.Part 3: Total personal and household items, line 15 $ 7 Zoe

 

 

58. Part 4: Total financial assets, line 36 $ Z

: 59.Part 5: Total business-related property, line 45 $ € »
60. Part 6: Total farm- and fishing-related property, line 52 $ ( >

 

 

 

 

 

61.Part 7: Total other property not listed, line 54 +S OO
gg ~
_ 62. Total personal property. Add lines 56 through 61. 00.0... $ 760 Copy personal property total => +S 7 TAQ
Mea fae
63. Total of all property on Schedule AJB. Add line 55 + line 62.000... cece escent neseee cee caneadeavenaeneecaseaneaneaesenmaenanneens $ € O7, ? C=

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
-* °@ase 19-50680 Doci2 Filed 06/03/19 Entered 06/03/19 15:49:30

Fill in this information to identify your case:

Page 11 of 34

- GUICF OUE

Middle Name Last Name

DAK iée

First Name

Debtor-1

Debtor 2
(Spouse, if filing) First Name

 

Middle Name

United States Bankruptcy Court for the: District of

GF - S06 Fo

Case number
{if known)

L} Check if this is an
amended filing

 

 

 

Official Form 106C

 

Schedule C: The Property You Claim as Exempt

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

04/19

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 42, Identify the Property You Claim as Exempt =» A/O /\/ E

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

LJ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
L} You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

: 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Current value of the
: portion you own...

Brief description of the property and line on

Amount of the exemption you claim —
Schedule A/B that lists this property : : :

Specific laws that allow exemption

3,

 

 

 

 

 

 

Copy the value from Check only one box for each éxemption.
Schedule A/B ae :
Brief
description: $ L$
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
Brief
description: $ Os
Line from L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

Are you claiming a homestead exemption of more than $170,350?

 

(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

CL) No

UL) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

C) No

Ves

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 1 of __
~Gase 19-50680 Doci2 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 12 of 34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (i known),
First Name. Middle Name Last Name
rar 2: EC Page
Brief description of the property and line Current value of the... Amount of the exemption you claim Specific laws that allow exemption _
on Schedule-A/B that lists this property —...: portion you:own =: : : : :
: ooo Copy the-value from. ~~. Check only one box for each exemption
». Schedule A/B ens : : :

Brief
description: $ Os
Line from CI 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Og
Line from U) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: —__— any applicable statutory limit
Brief
description: $ Lig
Line from LJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Os
Line from (I 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ is
Line from C] 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Lis
Line from LI 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Us
Line from CL) 100% of fair market value, up to
Schedule A/B: | any applicable statutory limit
Brief
description: $ Os
Line from C1 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Lis
Line from LI 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: $ Cis
Line from O) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit

 

 

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 2. of
Case 19-50680 Doci2 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 13 of 34

a ‘this information to identify your case:

i 7
Debtr1 “DAM NEC TT Gvile FoIiceit

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

CT
United States Bankruptcy Courtforthe: sss sé strict off Z

V-SC6EA

c 2

‘frown C) Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 1215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
LI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

Ro List All Secured Claims

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim.:if more than one creditor has a particular claim, list the other creditors in Part 2.
As.much as possible, list the claims in alphabetical order according to the creditor's name.

 

 

 

 

 

 

 

 

 

 

Pza Ocw jor Describe the property that secures the claim:
Creditors Name Z
Bor CATSE G so -
Number Street & kK OLS Ut fe 2 fe 2 Fr } 1CPNBZi>
' As of the date you file, the giaim is: Check ail that apply.
(contingent
zs
tJ. pA yn (BFA fF 33 FIC a Unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CQ) Debtor 4 only n agreement you made (such as mortgage or secured
QC) Debtor 2 only car loan)
ebtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic’s lien)
CJ Atleast one of the debtors and another QV Judgment lien from a lawsuit

QO) other (including a right to offset)
C) Check if this claim relates to a

community debt i

__Date debt was incurred iO] cl

 
 
 
  

  

 

    

 

 

 

 

 

 

 

 

 

CA CIiyre We Describe the property that secures the claim: $ Z g f 3 7 $ é 3, BCO $ ©
Bor os 6
ox Gos i) o)
o wm
Number Street z Ge ce Ss v 3 OC ne
As of the date you file, the claim is: Check all that apply.
CE eontingent
CiT4 OF FAUST &@ Untiquidated
City State ZIP Code OQ Disputed
CF Gir *
Who owes the debt? Check one. Nature of lien. Check ail that apply.
CL) Debtor 4 only Shan agreement you made (such as mortgage or secured
OC) Debtor 2 only car loan)
ebtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
L) Atleast one of the debtors and another CY Judgment lien from a lawsuit

2 other (including a right to offset)
(2) Check if this claim relates to a

community debt

Add the dollar value of your entries in Column A on this page. Write that number here: _ f L495, ELE |

 

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1of_
06/03/19 15:49:30 Page 14 of 34

sole Peete identify your case:

Ce ie Fole E

Last Name

>

Middle Name

DANIEL

First Name

Debior 1

 

Debtor 2
(Spouse, if filing) First Name

 

Middie Name Last Name

in ae

United States Bankruptcy Court for the:

/G-SSCEZo

District of

L) Check if this is an

Case number amended filing

(If known)

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

12/15

 

a List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

LI No. Go to Part 2.
Yes.

 

 

2. List all of your-priority unsecured claims. If a-creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and-show both priority and
nonpriority amounts. As much.as- possible, jist the-claims inalphabetical order according to the creditor’s name. If you have more than two priority
unsecured claims, fi lt out-the Continuation Page of Part 1. lf more-than one creditor holds a ‘Particular claim, list the other creditors j in Part 3.

(For an explanation of each type of claim, see the instructions for this form i in the instruction booklet.) --

 

 

 

 

 

 

 

 

 

24 sn yp - 4 I4E 64 \F4 oF
fe Ss Last 4 digits of account number 7 AS Ss $ # i ~ + sf a
Priority Creditors Name S
When was the debt incurred? Zz of
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code Contingent
L) Untiquidated
: Who incurred the debt? Check one. O disputed
i O Debtor 1 only
CO Debtor 2 only Type of PRIORITY unsecured claim:
ebtor 1 and Debtor 2 only CO) pomestic support obligations
C) At least one of the debtors and another : .
Taxes and certain other debts you owe the government
CI Check if this claim is for a community debt O) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
C] No CD) Other. Specify
‘Yes
22 |

Last 4 digits of account number

 

Priority Creditors Name

When was the debt incurred?

 

Number Street

As of the date you file, the claim is: Check all that apply.

 

QO Contingent

 

City State
Who incurred the debt? Check one.
C) Debtor 4 only

LI Debtor 2 only

LJ Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

ZIP Code

Ci Check if this claim is for a community debt

Is the claim subject to offset?

CQ No
C) Yes

 

(J unliquidated
Cj Disputed

Type of PRIORITY unsecured claim:
(1 Domestic support obligations
() Taxes and certain other debts you owe the government

0) Claims for death or personal injury while you were
intoxicated

Q) other. Specify

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page1of_

 
. x La en §O
“Debtor+ Cal “Th, Uf
a Middle Name

First Name Last Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

Entered oseaaense:da” POSS Fan

 

es

claims. fill out the Continuation Page of Part 2.

Ee ] TOW OF FYHIRM ee

Nonpriority Creditor's Name

 

 

3. Do any creditors have nonpriority unsecured claims against you?
L} No. You have nothing to report in this part. Submit this form to the court with your other schedules.
pid Y

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds. each claim. If a creditor has more than one
nionpriority unsecured claim; list the creditor separately for each claim. For each claim’ listed, identify what type. of claim it is. Do not-list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors i in Part 3.lf you have more than three nonpriority unsecured

 

Last 4 digits ofaccount number sole

 

 

 

 

 

 

 

 

 

 

 

 

 

Li f Pep fosr fZoap When was the debt incurred? % 216-2 Zoi it b "2 GF Tex. st
Number Street .
FAIRF IEE? COT: O6FEF
City ” State ZIP Code As of the date you file, the claim is: Check all that apply.
EX contingent
Who incurred the debt? Check one. OF unliquidated
C) Debtor 1 only O Disputed
C) Debtor 2 only
“Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 At least one of the debtors and another QO Student loans
OC Check if this claim is for a community debt a Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? LJ Debts to pension or profit-sharing plans, and other similar debts “An
Q1 No LJ other. Specify PEESCE OPA (PF CB PIE fCAY 7 vv
O Yes
| cB
4.2 OA t FE > T Lh CLI thet (LR sc Last 4 digits of account number z o G Se $ /@ 7
Nonpriority Creditors Name When was the debt incurred? / / / 5
Z an
cfo NANI 2b.
Number Street
Pol feL Cx prt ¢ Ft jZLBD LAV. As of the date you file, the claim is: Check ail that apply.
i Stat ZIP Cod .
3 Ct jaa Xi ECD os O Coo Zz (5% Contingent
we incurred the debt? Check one. . Unliquidated
“Debtor 4 only a Disputed
() Debtor 2 only .
(2 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 At least one of the debtors and another C2 student loans
eae _. . a Obligations arising out of a separation agreement or divorce
O) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? Qj Debts to pension or profit-sharing plans, and other similar debts
whine ther. Specify, CWT (t./ T°?
© Yes
4.3 7
Last 4 digits of account number ___ _
Nonpriority Creditors Name $
When was the debt incurred?
Number Street
oiy Suis FP Gade As of the date you file, the claim is: Check all that apply.
Whe incurred the debt? Check one. a Contingent
Q (2 Unliquidated
Debtor 1 only Q Disputed
C) Debtor 2 only
Q) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C) At least one of the debtors and another
Q) Student loans
0) Check if this claim is for a community debt U Obtigations arising out of a separation agreement or divorce
Is the claim subject to offset? that you did not report as priority claims _
ON L) Debts to pension or profit-sharing plans, and other similar debts
lo
C2 other. Speci
C Yes pedily
on oe
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims ( Vv tS page__ of

 
| “Debtor + Caghteceséeo Foc 19 “24a 066319. Entered osesteneae-30 1 Pace 1£ F324

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claim
Total claims: 6a. Domestic support obligations 6a. C)
from Part 4 6b. Taxes and certain other debts you owe the og Go
government 6b. SO, LALO
6c. Claims for death or personal injury while you were
intoxicated 6c. $ OQ
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $ oO

 

6e. Total. Add lines Ga through 6d. 6e. 4 mG ’
, 2 0f7. 70

 

 

 

 

Total claim

Total claims 6f. Student loans 6f. §

from Part 2 6g. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims 6g. $

6h. Debts to pension or profit-sharing plans, and other

©

©

similar debts 6h. $ O
O

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. +s

 

 

6j. Total. Add lines 6f through Gi. Gj. 6
: $

 

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page __ of
Case 19-50680 Doci2 Filed 06/03/19 Entered 06/03/19 LES tee Ree |
SB

 

 

 

 

 

 

 

Department of the Treasury Notice CP503
internal Revenue Service Tax year 2016
IRS Hoitsville, NY 11742-0480 Notice date May 6, 2019
E Taxpayer ID number =. XXX-XX-XXXX
“ To contact us Phone 800-829-8374
Your Caller ID 893974
014049 .143931.465911.1945 1 AB 0.412 860 Page 1 of 6
Legankgf[fecgeantanfEEpsty papel fafef ity fof at fat[ [thf]
DANIEL T GUILFOILE
gests 60 ROWLAND RD
Ee FAIRFIELD CT 06824-6623
014049

Second reminder: You have unpaid taxes for 2016

~ Amount due: $4,144.09

 

 

 

 

 

As we notified you before, our records show you Billing Summary

have unpaid taxes for the tax year ended

December 31, 2016 (Form 1040). If you don’t Amount you owed $4,101.70
pay $4,144.09 by May 16, 2019, the amount of Failure-to-pay penalty 18.72
interest will increase and additional penalties interest charges 23.67
may apply. Amount due by May 16, 2019 $4,144.09

If you already have an installment or payment
agreement in place for this tax year, then
continue with that agreement.

Continued on back...

yi DANIEL T GUILFOILE Notice CP503
60 ROWLAND RD -
FAIRFIELD CT 06824-6623 Notice date May 6, 2019

IRS Taxpayer 1D number — XXX-XX-XXXX

1 * Make your check or money order payable to the United States Treasury.
E fey aa Pe | | ® Write your taxpayer identification number (XXX-XX-XXXX), the tax year (2016), and

the form number (1040) on your payment and any correspondence.
Payment

 

 

 

Amount due, to be received by
May 16,2019 $4,144.09

 

 

 

INTERNAL REVENUE SERVICE
CINCINNATI, OH 45999-0149

PALM TEEE TEAL TPAD panepe eet eff peegeag tpt

O4L507455 Cu GUIL 30 O e0lble 670 00000414409
~. 4 Gase 19-50680 Doci2 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 18 of 34

Account info last updated on May 7, 2019

 

TAX BILLS

Checkout

SEWER/WATER/MISG

 

0 BILL(S) - $0.00

 

Click on Sewer/Water/Misc if you want to search Sewer/Water/Misc bills only.
Click on Tax Bills if you want to search your Real Estate, Personal Property, Motor Vehicle or Supplemental Bills.

SEARCH BY

' Name

See Example

Enter the search criteria below:

Guilfoile D

fe

Search

Enter Last Name then space then 1* Initial (example SMITH J) or Business Name (No comma, & or -)

@Ali .:Due Now ~;Balance Due .~IRS Payment Records for Year 2018

 

 

01 - REAL ESTATE

02 - PERSONALPROPERTY

03 - MOTOR VEHICLE

04 - MOTOR VEHICLE SUPPLEMENT

 

 

 

 

 

 

 

 

 

 

105 - SEWER ASSESSMENT 08 - SEWER USAGE 42 - MISC
TOTAL REGISTER
BILL# NAME/ADDRESS PROPERTY/VEHICLE PAID OUTSTANDING OPTIONS
TAX ONLY
2012-XX-XXXXXXX GUILFOILE DANIEL T $250.98 $0.00 $572.04" R
42822 60 ROWLAND RD 2007 01 CHEV met
FAIRFIELD CT SUBURBAN
(MOTOR VEHICLE
SUPPLEMENT )
2014-XX-XXXXXXX GUILFOILE DANIEL T $286.20 $0.00 °$533.54 ke
43404 60 ROWLAND RD 2007 1 CHEV : ue
FAIRFIELD CT SUBURBAN
(MOTOR VEHICLE
SUPPLEMENT )
2013-XX-XXXXXXX GUILFOILE DANIEL T $381.38 $0.00 $809.00 ee
57378 60 ROWLAND RD 2007 01 CHEV , Se
FAIRFIELD CT SUBURBAN
(MOTOR VEHICLE )
a . 5
2015-XX-XXXXXXX GUILFOILE DANIEL T $328.82 $0.00 $561.66 ma
57404 60 ROWLAND RD 2007 1 CHEVR K2500 aon
FAIRFIELD CT SU
(MOTOR VEHICLE )
2012-XX-XXXXXXX GUILFOILE DANIEL T $41.88 $0.00 .$101.45 Be Ok
57493 60 ROWLAND RD 1994 01 VOLV 940 ~ oe
FAIRFIELD CT
(MOTOR VEHICLE )
2012-XX-XXXXXXX GUILFOILE DANIEL T AND $59.37 $0.00 $136.85 Ge ok
42823 GUILFOILE KENDRA W 60 2004 01 GMC ENVOY = on
ROWLAND ROAD
(MOTOR VEHICLE FAIRFIELD CT
SUPPLEMENT )
2013-XX-XXXXXXX GUILFOILE DANIEL T AND $125.18 $0.00 $266.88

57379

‘

(MOTOR VEHICLE )

GUILFOILE KENDRA W 60
ROWLAND ROAD
FAIRFIELD CT

2004 01 GMC ENVOY

 

 

 

 

 

 

 

 
5f-20-.. Case 19-50680 Doc12_ Filed 06/O@\h9r raktateradsd6s0a419 ep:49:30 Page 19 of 34

Account info last updated on May 7, 2019

Town of Fairfield

 

0 BILL(S) - $0.00

 

Shopping Cart Checkout

TAX BILLS SEWER/WATER/MISC

Click on Sewer/Water/Misc if you want to search Sewer/Water/Misc bills only.
Click on Tax Bills if you want to search your Real Estate, Personal Property, Motor Vehicle or Supplemental Bills.

SEARCH BY Enter the search criteria below:
Name Y Guilfoile k Search a
Enter Last Name then space then 1° Initial (example SMITH J) or Business Name (No comma, & or -}
See Example

@All ~.Due Now Balance Due .-IRS Payment Records for Year 2018

 

01 - REAL ESTATE 02 - PERSONALPROPERTY 03 - MOTOR VEHICLE 04 - MOTOR VEHICLE SUPPLEMENT

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

0S - SEWER ASSESSMENT 08 - SEWER USAGE 12 - MISC
TOTAL REGISTER
BILL # NAME/ADDRESS PROPERTY/VEHICLE PAID OUTSTANDING OPTIONS
TAX ONLY

2012-XX-XXXXXXX GUILFOILE DANIEL T AND $59.37 $0.00 2 $136.85° A

42823 GUILFOILE KENDRA W 60 2004 01 GMC . —
ROWLAND ROAD ENVOY

(MOTOR VEHICLE FAIRFIELD CT

SUPPLEMENT )

2013-XX-XXXXXXX GUILFOILE DANIEL T AND $125.18 $0.00 $266.88 © ee ok

57379 GUILFOILE KENDRA W 60 2004 01 GMC “en
ROWLAND ROAD ENVOY

(MOTOR VEHICLE ) FAIRFIELD CT

2014-XX-XXXXXXX GUILFOILE KENDRA W 60 ROWLAND ROAD = $13,675.92 $13,675.92 $0.00 -

42913 60 ROWLAND ROAD 482 201 =
FAIRFIELD CT

(REAL ESTATE )

2015-XX-XXXXXXX GUILFOILE KENDRA W 60 ROWLAND ROAD = $15,390.40 $15,390.40 $0.00 we Ok

12913 60 ROWLAND ROAD 182 201 = ee
FAIRFIELD CT

(REAL ESTATE }

2016-XX-XXXXXXX GUILFOILE KENDRA W 60 ROWLAND ROAD $15,614.12 $15,614.12 $0.00 oe oR

12913 60 ROWLAND ROAD 182 201 ee
FAIRFIELD CT

(REAL ESTATE }

2017-XX-XXXXXXX GUILFOILE KENDRA W 60 ROWLAND ROAD = $15,940.68 $15,940.68 $0.00 ws ok

12913 60 ROWLAND ROAD 182 201 se
FAIRFIELD CT

(REAL ESTATE )

2016-XX-XXXXXXX GUILFOILE KENDRA W $29.05 $0.00 $43.93: ee ok

43203 60 ROWLAND RD 1998 1 FORD —
FAIRFIELD CT EXPLORER

(MOTOR VEHICLE
SUPPLEMENT )
Case 19-50680 Doci2 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 20 of 34.

  

  

  

BILL# NAME/ADDRESS PROPERTY/VEHICLE PAID OUTSTANDING OPTIONS
TAX ONLY
2016-XX-XXXXXXX GUILFOILE KENDRA W $330.81 $0.00 “$479.45
43204 60 ROWLAND RD 2010 1 GMC
FAIRFIELD CT YUKON XL
(MOTOR VEHICLE
SUPPLEMENT )
2017-XX-XXXXXXX GUILFOILE KENDRA W $347.42 $0.00 $391.41
67382 60 ROWLAND RD 2010 1 GMC
FAIRFIELD CT YUKON XL
(MOTOR VEHICLE )
2017-XX-XXXXXXX GUILFOILE KENDRA W $47.98 $0.00 $57.90 a
67383 60 ROWLAND RD 1998 1 FORD ~ “
FAIRFIELD CT EXPLORER

(MOTOR VEHICLE )

Disclaimer | Terms And Conditions | Privacy Policy | Contact

Powered By Quality Data Service, Inc. ©2019
864785 visitors

Bae fh ee ME 2 ae ot os
<a | Case 19-50680 Doci2 Filed 06/03/19 Entered 06/03/19 15:49:30

~ ROBERT M. LEVIN‘

Page 21 of 34

NAIR & LEVIN, P.C.
ATTORNEYS AT LAW : 707 BLOOMFIELD AVENUE

MITCHELL J. LEVINE*? BLOOMFIELD, CONNECTICUT 06002

 

TELEPHONE
(860) 242-7585

DIANA J. KEIR*

LOR? B. MEEKER®*
CATHERINE A. WILOWSKI*
PETER J. STERLING .
WALTER 3. ONACEWICZ, JR.*
NICHOLAS A. VALINSKY

FACSIMILE
{BG6O) 242-2980

E-MAIL

. {TTED IN
ALSO ADMITTED IN NY AND FL, NAIRLEVIN@NAIRLEVIN.COM

* ALSO ADMITTED IN MA
** ALSO AOMITTED IN MA AND FL

February 18, 2019
DANIEL GUILFOILE
60 ROWLAND RD
FAIRFIELD, CT 06824

Re: The United Illuminating Company Account No.01000012552898
Current Tofal Balance: $2,135.38
Our File No..750551

Dear Danie! Guilfoile:
This letter shall confirm that our client, The United Illuminating Company, has agreed to

accept your offer to enter into a Payment Plan Agreement (“Agreement”) in order to collect the
delinquent balance on your account.

 

 

 

 

 

 

 

 

Agreement Down Due Date installment | Installment No. of installment
Balance Payment Payment Start Date Months End Date
Amount Amount
$2,135.38 $748.00 February $116.00 March 13, 12 March 13,
13, 2019 2019 2020

 

 

 

Agreement Terms: You have agreed to pay the past due balance on your account
(“Agreement Balance”) over a period of time. Payments under the Agreement (“Installment
Payments”) should be made to Nair & Levin, P.C. You will not receive a separate bill. If you
should fail to make Installment Payments as agreed, this Agreement will become null and void
and your account will be subject to further collection efforts and/or interruption of service.

Please note: This Agreement does not include current charges. During the term of this
Agreement, you must also pay the “Total NEW CHARGES” as they appear on your invoice starting
with your existing bill. If you fail to pay your Total New Charges on time and in full each month the
Agreement will be In default and your account will be subject to further collection efforts and/or
interruption of service.

We appreciate your cooperation to resolve this outstanding bdlance. If you have any
questions regarding this matter, please contact this office at 860-242-7585 or toll free at 877-588-
3630 between the hours of 8:00 A.M. and 6:00 P.M. Monday through Thursday, Friday between 8:00
A.M. and 5:00 P.M.

This is a communication from a debt collector and any information obtained may be
used for that purpose.
Sincerely
Nair & Levin, P.C.
UB
 

  

Ul 010-0001255-2898 05/14/2019] - $1,609.24

19-50680 Doci2 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 22 of 34

0100001255249800014L02L0000000000001L8b0e2be
Account Number Payment Due Date Amount Now Due

 

 

 

 

 

 

 

Please make your check payable to:
The United Numinating Company.

 

 

 

 

Please indicate Amount Paid
005192 000001326 fog egy Uy fona fag UPAEpUATEYAY pened Hyatt fegpeg fag fteat fe Elegy

 

bef Ea lee lhe ety THE UNITED ILLUMINATING COMPANY
DANIEL GUILFOILE PO BOX 9230
60 ROWLAND RD CHELSEA MA 02150-9230

FAIRFIELD CT 06824-6623

Your Account Information: L

00060 ROWLAND RD Account Number: 010-0001255-2898
FAIRFIELD, CT 06824 Total Balance Owed: $1,860.26
Notification Date: April 29, 2019
Z03N

SHUT OFF NOTICE / AVISO DE DESCONTINUACION

Dear DANIEL GUILFOILE:

Your account is delinquent and has remained unpaid for more than 33 days. Your electric service is subject to immediate
termination after 05/14/2019 if you fail to pay the minimum amount of $1,609.24 less any charges that are not for utility
service (e.g. failure to pay for merchandise purchased from utility or failure to pay for a different type of utility service).
Payment of this past due amount must be made immediately to avoid termination of your electric service. We must
receive payment by 05/14/2019.

If you are unable to make this minimum payment, please call the UI Collections Department immediately at 1-800-442-
5004. Our company representatives are available to work with you to create a mutually agreeable payment arrangement
to avoid interruption of electric service. An initial payment will be required before any arrangements can be made.

The United [uminating Company (“UI”) offers several easy ways to pay the above balance owed:

e Pay online at www.uinet.com or by phone using a VISA, Master Card, Discover, ATM/Debit Card, checking
or savings account for a convenience fee paid to a third party for this service ($3.95 for residential accounts/
$6.50 for commercial accounts).

e Pay in person at a local UI authorized payment agent at no additional cost. For a list of payment agents visit us
at www.uinet.com or call 1-800-676-7052.

e Mail your payment using the enclosed remittance envelope.

e Enroll on MY Account at www.uinet.com to pay your bills online.

¢ Initiate an electronic payment through your bank.

If your service is disconnected, you may be required to pay the full balance owed and an additional $16.46 reconnection
fee if disconnected at the meter or $149.78 if disconnected at the pole. Finally, a security deposit may also be required
before service is restored.

Please review the enclosed customer rights insert. If you follow the procedures for disputing your bill, UI will not
terminate for non-payment of the disputed amount during the pendency of the complaint. You must follow the dispute
process in full. This may avoid temporary shut off of your service, however you are required to continue to pay
current and undisputed bill amounts until the dispute is resolved.

If you have already paid your bill or have made payment arrangements, please disregard this shut-off notice.

DU190429_2-10383-000001326
Case 19-50680 Doci2_ Filed 06/03/19 Entered 06/03/19 15:49:30 Page 23 of 34

TUB Ree Iau mcm: CULAR Zor) Lmer ttn

peotr1 AACA Te Cuil FOsele

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

—
United States Bankruptcy Court for the: District of

Case number / F- 3526 SA

{If known)

 

LJ Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)

[LQ No

[Bes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Eno. Go to line 3.

UI) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
OC) No

C) Yes. In which community state or territory did you live? . Fillin the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor © : a : Column 2: The creditor to whom you owe the debt
- . Bee aoe on “Check all schedules that apply:
3.1 JE pb PL CCE j
we ESD IES Guilfe O Scheduled, tine =>!
60 fPoluiAnne jlare C1 Schedule E/F, line
Number Street ( Schedule G, line
FAR UEK) Ev cr - OCSE
City State ZIP Code
3.2 AL fi OSA. 7 a tee FU ik. “
is Co Schedule D, line E- &
bo KeowlAareo j2o 1) Schedule E/F, line
Number _ Street ) Schedule G, line
fA Fuze» CT. CCE ZF —
City State ZIP Code
3.3 J FUSE Co ite jy
i ELPA FOrc® C] Schedule D, line
Name ay
ve ROWLAHp f2ZE C1 Schedule E/F, ine 3 4: /
Number Street QO) Schedule G, line
2 ; — O° , ee
(fA IZFTEL DP ay OEE 2 4-
City State ZIP Code

 

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of_
Case 19-50680 Doci2 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 24 of 34

= Une this information to identify your case:

Debtor 1 DAK pZe- — CUIl FAILE

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of

Case number / F- SCE Fo Check if this is:

(If known)
LJ An amended filing

LJ A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MMT DD? YYYY
Schedule I: Your Income 42/15

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Ea Describe Employment

 

 

 

 

 

 

1. Fillin your employment / re : “ : : ~ ~
information. Debtor 1 oo) «Debtor 2 of non-filing spouse Y
If you have more than one job,
attach a separate page with
information about additional Employment status SAEmpioyed GEmployed
employers. LJ Not employed LI Not employed

Include part-time, seasonal, or

self-employed work. {3 4) AL fe E12 IPA AMAL

Occupation
Occupation may include student P
or homemaker, if it applies.

 

OBERon SECURITNMS FHL BOTS

Employer’s name

 

Employer's address [412 [2/2 CADLIAG JVVA LEC SIVA Et
Number Street Number Street

Conk FO

 

 

 

Nes Terk, pY_ 1008 WESTPORT, F_O 69S

City State ZIP Code City State ZIP Code

 

How long employed there? Ss Gir 6 mon

Cra Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

 

-. For Debtor 4 For Debtor 2 or
ME non-filing spouse
2. List monthly gross wages, salary, and commissions (before all payroll ,
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ / 3 Foo $ % & OF
Ae SO a
3. Estimate and list monthly overtime pay. 3. +§ O + $ o
4. Caiculate gross income. Add line 2 + line 3. 4. $ j 3. Vo $ Z 4 GO

 

 

 

 

 

 

 

 

Official Form 106! Schedule I: Your Income page 1 x
Case 19-50680 Doci2 Filed 06/03/19 Entered 06/03/19 15:49:30

DANIES 7: CoIcrmoile

 

Page 25 of 34

 

 

 

 

 

 

41.

Include contributions from an unmarried partner, members of your household,
friends or relatives.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (if known)
First Name Middle Name Last Name
For Debtor? -—- For Debtor 2 or
oe non-filing. spouse
_ A : La O
Copy line 4 Were... .ecceccecseecccecceeceeecnceeeesecesneeseereeeaveceteseesesrseevansanessessneenieenss > 4. 3/2, 202 g 6 708
5. List all payroll deductions: ;
fS4ES fo O
5a. Tax, Medicare, and Social Security deductions 5a. $§$ f $
5b. Mandatory contributions for retirement plans 5b.  $ or) $ ©
5c. Voluntary contributions for retirement plans 5c. §$ CO $ ©
5d. Required repayments of retirement fund loans Sd. § CO $ O
S&S )
5e. Insurance be. § f Of $ 0
5f. Domestic support obligations 5f. $ O $. ©
. oO
5g. Union dues 5g. $ © $
5h. Other deductions. Specify: 5h. +3  O +3 0
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d+5e+5f+5g+5h. 6. $ $ g doe
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 $ $ cs OO ©
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ © $ O
monthly net income. 8a.
8b. Interest and dividends a. ¢ O gs ©
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ © $ O
setilement, and property settlement. &e. O
8d. Unemployment compensation ad. § O $
8e. Social Security 8e. § QO $ Cc
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies. Oy O
Specify: sf. = §. $
8g. Pension or retirement income 8g. § © $ o
©
8h. Other monthly income. Specify: 8h. +3 OC +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9 $ © $ O
10.Caiculate monthly income. Add line 7 + line 9. €9 g , — le fo. tS ¢
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. sa /5 7 + $ Z, DOO = £

 

 

 

 

 

State all other regular contributions to the expenses that you list in Schedule J.

your dependents, your roommates, and other

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

12.

Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12.

13.Do you expect an increase or decrease within the year after you file this form?

LI No.

11.* §$ ©

 

jo, t5F

 

Sse

 

Combined
monthly income

 

 

Byes. Explain: LA{CCE FOV SNe FI0W

Chase §- MERIDLLIC

 

 

Official Form 106!

Schedule I: Your Income

page 2

 
- Case 19-50680 Doci12 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 26 of 34

 

 

 

    

  

               

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| EMPLOYEEID —< EMPLOYEENAME =——=s—=isS ATE FLING STATUS. === EXEMPTIONS. == PAYPERIOD. =
NY348348GD DANIEL GUILFOILE 5/24/2019 MAR 5/4/2019 - 5/17/2019
{Code Rate Hours. Amount. © YTD [Code >. Withheld. Yearto-data Code. ae nount. Year-to-date |;Code Amount. Yearfo-date.
SALARY 80.00 $700.00 $7,700.00] FICA wenicare $8.97 48452 | AHRVIS $9.84 $08.45
COMMIS $25,186.50 SOCsEC $38.13 $1,986.22 | 4038 $75.22 $752.25
FEDERAL ‘ 012 $1.20 $13.20
$6,296.63 | bey $1.07 $46.58
STATE NY $2,423.32
LOCAL
Note to You 80.00 $700.00 - ——— — 0.00
PTO Type ooo) Avallable-’> Taken: L — ote Mage
348's Vacation 0.00 0.00 coos GROSSYTD = s NETYID
WE 348's Sick Time 0.00 0.00 $32,886.50 - $20,805.33
Note toa Es “NET-PAY.
$47.05 14,170.68 $87.33 $565.62
ACH Direct Deposit Actual Deposit Amount
026013673, SAVING Acct: ******1526, 100% net of PayCode ($565.62) $565.62
Total $565.62
Oberon Securities, LLC RHINEBECK SAVINGS BANK 0000704469
Acadia HR ROUTE 9 NORTH §0-7101/2219
2 Spencer Drive RED HOOK, NY 12571
Red Hook, NY 12571 Date Amount
May 24, 2019 0.00
Pay zero and xx / 100 Dollars {
To The DANIEL GUILFOILE kK V O [ D KEK
Order OF 60 ROWLAND ROAD
FAIRFIELD, CT 06824 non-negotiable

 

MWOOO0 POLE" feeadr?tOa Ste ? LKOO0O0K8O 7 ci

Oberon Securities, LLC
Acadia HR

2 Spencer Drive
Red Hook, NY 12571

DANIEL GUILFOILE
60 ROWLAND ROAD

FAIRFIELD, CT 06824
AS

Case 19-50680 Doci2 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 27 of 34

 
   
  
  

   
 

 
 

PLOYE!

d* EE
NY348348GD

DANIEL GUIL

    
 

     

 

          

FOILE 5/10/2019 4/20/2019 5/3/2019

 

      

 

— MEDICARE $8.91 $455.60 | AHRVIS $9.85 $88.61
$25,186.50

 

      

 

 

 

 

   

 

 

 

 

 

socsec $38.12 $1,948.09 | 4038 $75.23 $677.03
FEDERAL 012 $1.20 $12.00
$6,296.63 | pry $1.07 $45.51
STATE NY $2,423.32
LOCAL
lote to You 80.00 $700.00
348's Sick Time 0.00 0.00 $32,186.50 $20,239.71
lote to all EEs ErPA:
$47.08 11,123.64 $87.35 $565.62
ACH Direct Deposit Actual Deposit Amount
026013673, CHECKING Acct: ******0247, 100% net of PayCode ($565.62) $565.62
Total $565.62
Oberon Securities, LLC RHINEBECK SAVINGS BANK 0000702806
Acadia HR ROUTE 9 NORTH 50-7101/2219
2 Spencer Drive RED HOOK, NY 12574
Red Hook, NY 12571 Date Amount
May 10, 2019 0.00
Pay zero and xx / 100 Dollars i
To The DANIEL GUILFOILE kK V O I D KKK
Order OF 60 ROWLAND ROAD
FAIRFIELD, CT 06824

non-negotiable

 

™O00070 2HOBM weekd?bO a Ses? tOCO08O 7 a"

Oberon Securities, LLC
Acadia HR

2 Spencer Drive
Red Hook, NY 12571

DANIEL GUILFOILE
60 ROWLAND ROAD

FAIRFIELD, CT 06824
“ Case 19-50680 Doci12 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 28 of 34

YEE! EMP ME ME A D
NY348348GD DANIEL GUILFOILE 4/12/2019

 

   

   

     

COMMIS $5,686.00 $5,686.00 $22,748.00 FICA ecoicane gg 45 §40243 PPL $8.70 $43.37
SALARY $5600.00 sooseo $352.53 1,720.72 AHRVIS $68.92
’ ' 4038 $526.58

| FEDERAL $1,421.50 $5,687.25 545 $9.60

STATE ONY $548,89  $2,188.83 |

Nols to You more ra eg nn

 
   

 

 

 

 

 

| 348s Siow Time 0.00 0.00.
Note to ail FEs : i
$2,403.47 9,999.23 $8.70
ACH Direct Deposit Actual Deposit Amount
026013673, CHECKING Acct: ""**"0247, 100% net of PayCode ($3,273.83) $8,273.83
Total $3,273.83
Oberon Securities, LLC RHINEBECK SAVINGS BANK 0000699542
Acadia HR ROUTE 9 NORTH 50-7101/2219
2 Spencer Drive RED HOOK, NY 12574
Red Hook, NY 12574 Date Amount
April 12, 2079 9.06

 

Pay lzero and xx / 100 Dollars i

DANIEL GUILFOILE Ree ees
To Th
> le oe 60 ROWLAND ROAD V O / D

FAIRFIELD, CT 06824 non-negotiable

   

 

MOOOOBS4954 ci weed? bo aS 7 s\OO0080 ? aie

Oberon Securities, LLC
Acadia HR

2 Spencer Drive
Red Hook, NY 12571

DANIEL GUILFOILE
60 ROWLAND ROAD

FAIRFIELD, CT 06824
* Case 19-50680 Doc12 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 29

of 34

 

 

 

  
   
  

    

  

      
    

 
  
 
 

     

     

 

 

 

  
 

 

  
  
 
 
   

 

 

 

 

 

 

 

 

 

 

 

| -EMPLOYEEID EMPLOYEENAME = DATE= UNG STATUS «= EXEMPTIONS. «= PAYPERIOD
NY348348GD DANIEL T GUILFOILE 4/8/2019 MAR io 4/8/2019 -_ 48/2018
| Code. Rate nou vd Year.
COMMIS $7,313.00 $7,313.00 $17,063.00] FCA wencare $196,04 $311.06] PFL $11.19 $33.60
SALARY $4,900.00 socsec $453.41 $1,330.08 | AHRVIS $59.07
, “| 4038 $451.35
FEDERAL $1,828.25 $4,265.75 | qi $8.40
STATE = NY = «$703.51 $1,641.84
LOCAL
Note te You $7,313.00 ~ - = =
PTO Type AvalibiaTakon Bee ORS
4B" VY; re 0.00 0.00 ia. “ S ae Monsebast nee we ce acta at
Massecime 000.08 $21,963.00 $13,861.87
Nate to all EEs OT NERPAY.
$3,091.21 7548.71 $14.18 $4,210.60
ACH Direct Deposit Actual Deposit Amount
026013673, CHECKING Acct: ***"*0247, 100% net of PayCode ($4,210.60) $4,210.60
Total $4,210.60
Oberon Securities, LLC RHINEBECK SAVINGS BANK 0000698741
Acadia HR ROUTE 9 NORTH 50-7101/2219
2 Spencer Drive RED HOOK, NY 12571
Red Hook, NY 12571 Date Amount
April 8, 20679 6.00
Pay zero and xx / 100 Dollars j
To The DANIEL T GUILFOILE yeseds VY O / D IR
Order OF 60 ROWLAND ROAD
FAIRFIELD, CT 06824 non-n egotia ble

 

MWOQOOOETH?h bw mecha? kOb Se? KOOO08O Fam

Oberon Securities, LLC
Acadia HR
2 Spencer Drive
Red Hook, NY 12571

DANIEL T GUILFOILE
60 ROWLAND ROAD

FAIRFIELD, CT 06824

 

 
~ Case 19-50680 Doci2 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 30 of 34

 

 

              

- FICA wenicare

‘ , ot $8.92 $319.98 ANRVIS $9.85 $68.92

COMMIS $17,063.00: socsec $38.13 $1.gea.tg 4008 $75.23 $526.58

» FEDERAL $4265.75 | 012 $1.20 $9.60
ee EL 81.07 $34.67
| STATE ONY $1,641.84 |

 

Note to You 30.00 $700.60

      

 

 

 

 

Note to aM EES nc vvsomnrenen-ceswvenceen case L a (NERPAY]
$47.05 7,595.76 $87.35 $565.60.
ACH Direct Deposit Actual Deposit Amount
626013673, CHECKING Acct: “*****0247, 100% netofPayCode ($565.60) _ $565.60
Total $565.60
Oberon Securities, LLC RHINEBECK SAVINGS BANK 0000698952
Acadia HR ROUTE 9 NORTH 50-7 101/2218
2 Spencer Drive RED HOOK, NY 12571
Red Hook, NY 12571 Date Amount
April 12, 2019 0.00
Pay lzero and xx / 100 Dollars |
to The DANIEL GUILFOILE RIE V O / D we
60 ROWLAND ROAD ,

Order Of:

FAIRFIELD, CT 06824 non-negotiable

 

MOOOOBS695 cw n2fbo?bOb Sts? LOOOOKkO 7 ae

Oberon Securities, LLC
Acadia HR

2 Spencer Drive
Red Hook, NY 12571

DANIEL GUILFOILE
60 ROWLAND ROAD

FAIRFIELD, CT 06824
~ = >* Case 19-50680 Doc12 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 31 of 34

 
 
     

ia in this information to identify your case:

Debtor 1 QAM IER T- Gui cfCIEE

First Name Middle Name Last Name

  
  

Check if this is:

      
  

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

C) An amended filing
CL) A supplement showing postpetition chapter 13

  
  

. 7 ° —
United States Bankruptcy Court forthe: _—=s———«éO istrict off eT expenses as of the following date:
OO mf
Case number / 775 C6 BO MM / DD/ YYYY
(if known)

 

 

Official Form 106J

 

Schedule J: Your Expenses 4215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Ce Describe Your Household

1. Is this a joint case?

Ano. Go to line 2.

LJ Yes. Does Debtor 2 live in a separate household?

LC} No
LJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? O No . ;
: Dependent’s relationship to Dependent’s | Does dependent live
Do not list Debtor 1 and ves. Fill out this information for Debtor 1 or Debtor 2 age _ with you?
Debtor 2. each dependent..........2-.ecee = O
4 ae : No
Do not state the dependents’ VDA uCHTe & & :
names. pres
LJ No
Ci ves
UL) No
CL] Yes
UC] No
CJ Yes
L} No
LI ves
3. Do your expenses include En o

expenses of people other than O
yourself and your dependents? Yes

ao Estimate Your Ongoing Monthly Expenses

' Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

. Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule [: Your Income (Official Form 1061.) : Your expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and $ x 5 “9 Gh. _ oe xs
any rent for the ground or lot. 4.

If not included in line 4:

4a. Real estate taxes 4a, $ oO

4b. Property, homeowner's, or renter’s insurance 4b. $ o

4c. Home maintenance, repair, and upkeep expenses 4c. $ 4 e ©
4d. Homeowner's association or condominium dues 4d. $ O

Official Form 106J Schedule J: Your Expenses page 1
~ Case 19-50680 Doci2_ Filed 06/03/19 Entered 06/03/19 15:49:30

"9 a, o
Debtor 4 OA Mita T- GUE FO ILE

 

First Name Middle Name Last Name

 

 

 

 

 

 

Case number (if known),

5. Additional mortgage payments for your residence, such as home equity loans 5.
_ 6. Utilities:
6a. Electricity, heat, natural gas 6a.
6b. Water, sewer, garbage collection 6b.
6c. Telephone, cell phone, Internet, satellite, and cable services 6c.
6d. Other. Specify: 6d.
7. Food and housekeeping supplies 7.
8. Childcare and children’s education costs 8.
9. Clothing, laundry, and dry cleaning 9.
10. Personal care products and services 10.
11. Medical and dental expenses 11.
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments. 42.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
14. Charitable contributions and religious donations 14.
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a.
15b. Health insurance 15b.
15c. Vehicle insurance 15c.
15d. Other insurance. Specify: 15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: CAR . 16.
47. Installment or lease payments:
17a. Car payments for Vehicle 1 17a.
170. Car payments for Vehicle 2 17?b.
17c. Other. Specify: 17c.
17d. Other. Specify: 17d.
‘18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Your Income (Official Form 106l). 18.
19. Other payments you make to support others who do not live with you.
Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule [: Your Income.
20a. Mortgages on other property 20a.
20b. Real estate taxes 20b.
20c. Property, homeowner's, or renter’s insurance 20c.
20d. Maintenance, repair, and upkeep expenses 20d.
20e. Homeowner's association or condominium dues. 200.
Official Form 106J Schedule J: Your Expenses

Page 32 of 34

[G- SCbk fe

 

Your expenses
$ QO
$ 32Ga
$ S30
$ 250
$
$ 4-00
§ oO
s / 0
$ SO
$ ©
5 +CeC
oO
©
$ ©
$ C
¢ UFO
$ O
$ Be
3 570
$ CG
$ ai
$ ©
$ ©
$ ©
$ ©
$ CD
§ OQ
$ Q
$ O

page 2
*“ Case 19-50680 Doci12 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 33 of 34

- 9 w, — ma a E
Debtor 1 OD A f VBL { - Cu oFOl CE Case number (if known)
First Name Middle Name Last Name

 

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule I.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

o

/9- 50€8o

 

21.

22a.

22b.

22c.

23a.

23b.

23c.

+5,

 

s_ 8, 0643 9F

s_ & & 064. of

 

 

 

s {0,) 59
-$ SB OFA OF
io ae

 

$ Zoggs

 

 

 

 

b .
Ui Yes. | explain here:

 

 

Official Form 106J Schedule J: Your Expenses

page 3

 
Case 19-50680 Doci2 Filed 06/03/19 Entered 06/03/19 15:49:30 Page 34 of 34

Fill in this information to identify your case:

a * } ~
Debtor1 «=§ DAMIEC vie Foies

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: (St District of Ct
Case number / G- SO &s

(if known)

 

L] Check if this is an

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12/15

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
ZFANo

LJ Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

 

i

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

Sfafature of Debtor 1 « Signature of Debtor 2

pate / 29 / Zor F Date
MM/ DD €/ YYYY MM/ DDB f/f YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
